Motion for a stay granted on condition that the appellant posts an undertaking in the amount of $5,000 to secure the judgment within 10 days after entry of the order herein, and on the further condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before August 14, 1962, with notice of argument for the September 1962 Term of this court, said appeal to be argued or submitted when reached. That branch of the motion seeking leave to dispense with the printing of the record on appeal and appellant’s points is granted and the appeal is permitted to be heard upon three printed copies of the case on appeal used in the Appellate Term plus six typewritten copies of the additional papers required on appeal to this court and upon typewritten appellant’s points upon condition that one typewritten copy of the additional papers required on appeal to this court and one typewritten copy of the appellant’s points are served upon the attorney for the respondent and six typewritten copies of the additional papers and of the appellant’s points are filed with this court together with three copies of the printed record on appeal used in the Appellate Term. That branch of the motion seeking leave to incorporate in the record on appeal all papers used in connection with the motions for reargument and reconsideration is denied. Respondent may dispense with the printing of her respondent’s points on condition that she serves one typewritten copy of her respondent’s points upon the attorney for appellant and files six typewritten copies of her respondent’s points with this court on or before August 29, 1962. Concur — Botein, P. J., Stevens, Eager, Steuer and Bergan, JJ.